This is an attempted appeal from a judgment of the County Court of Walker County wherein the appellant was adjudged to be guilty of the offense of cruelty to animals, and fined the sum of $50.00.
We find from the record that this cause was originally filed and tried in the Justice Court of Precinct No. 6 of Walker County, and resulted in a judgment being entered in that court of a fine of five dollars. It seems that this trial in the county court was an appeal from that justice court, and the county court trial resulted in a verdict and judgment of a fine of $50.00. Under the statute, Art. 53, C. C. P., we are without jurisdiction herein under the facts above set forth. Art. 53, C. C. P., reads as follows: "The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law, shall not exceed one hundred dollars."
The fine herein imposed being for less than one hundred dollars, the appeal is therefore dismissed.